DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-33 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 31, the limitation "the stripper plane" lacks proper antecedent basis for this limitation in the claim.  Further, the claim language “a discharge section with an incline smaller than 55° relative to the stripper plane, when viewing the discharge section in a direction transverse to the stripping direction, wherein said at least one of the first and second stripper belts comprises in sections a non-round contour and a constant incline” (claim 31) is non-sensical and thus indefinite as it is unclear what structural or functional feature is being defined.
Regarding claim 44, the language “viewed in a developed state” (claim 44) is indefinite as it is not clear what structural or functional feature is being defined by this language.  Further, the language “an additional stripper element is arranged off-center between two respective outwardly positioned ones of the stripper elements at least partially across a belt length in the longitudinal direction” is also non-sensical and indefinite as the relative positioning of the claimed elements is unclear.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 26-28, 30 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalverkamp (DE 102007034446)(with text citations to English translation provided herewith).
Kalverkamp (fig. 3-7) teaches a root crop harvester, embodied as a potato harvesting machine, comprising:
(re: claim 26) a lifting device (belt 16) picking up a mixture comprising crop and admixtures (fig. 7);
screening belts arranged downstream of the lifting device and configured to transport the mixture away from the lifting device;
 the screening belts including
 at least one feed belt (17) configured to feed in a feed direction the mixture to a sorting zone (para. 26, 28, 35);
 a separating device (7’) arranged in the sorting zone above the at least one feed belt (para. 37 teaching separation means with rubber fingers);
 a sorting belt (19) arranged downstream of the separating device;
 the separating device comprising a first stripper belt and a second stripper belt both circulating in an identical stripping direction and each comprising respective stripper elements, wherein the stripper elements act on the crop in a direction transverse to the feed direction and supply the crop in two adjacently arranged stripper planes of the first and second stripper belts to the sorting belt (fig. 3, 4, 7; para. 33-37 teaching first and second belts with stripping elements 21’),
 wherein the admixtures remain on the feed belt and are discharged in a guiding direction which is angled relative to the stripping direction (fig. 7);
 wherein a supply of the crop from the at least one feed belt to the sorting belt is embodied without drop stage (fig. 7 showing that crops are conveyed from feed belt 17 to sorting belt 19 without a drop zone and with an essentially uniform plane);
(re: claim 27) wherein a supply of the crop from the sorting belt to a picking table arranged downstream is embodied without drop stage (fig. 3 near 9; para. 32);
(re: claim 28) wherein the sorting belt and the at least one feed belt form conveying planes passing into each other to form a uniform conveying plane (fig. 7);
(re: claim 30) further comprising an intermediate conveyor belt arranged between the at least one feed belt and the sorting belt to enlarge the sorting zone. (fig. 3 wherein belt 19 can be regarded as intermediate belt and belts 9, 10 can be regarded as downstream sorting belts);
(re: certain elements of claim 39) a support device supporting the first and second stripper belts (fig. 7 showing frame near 21);
(re: claim 40) wherein the first and second stripper belts are positioned relative to the at least one feed belt at an angle between 80° and 145° (fig. 3, 7);
(re: claim 41) wherein at least one of the first and second stripper belts is moveable in a longitudinal direction in the stripping direction or opposite to the stripping direction (Id.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 34-39 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kalverkamp (DE 102007034446) in view of Seesen et al. (“Seesen”)(US 3,583,564) and legal precedent.
Kalverkamp as set forth above teaches all that is claimed except for expressly teaching
 (re: claim 29) wherein a height difference between a conveying plane of the sorting belt and a conveying plane of the at least one feed belt in a direction perpendicular to the stripping direction, viewed in a side view, amounts to less than 3 cm;
(re: claim 34) wherein a length of the first stripper belt is different from a length of the second stripper belt;
(re: claim 35) wherein the stripper elements of the first stripper belt are arranged one behind the other in the stripping direction and have a first spacing relative to each other in the stripping direction, wherein the stripper elements of the second stripper belt are arranged one behind the other in the stripping direction and have a second spacing relative to each other in the stripping direction, wherein the first spacing is different from the second spacing;
(re: claim 36) wherein the first stripper belt is arranged behind the second stripper belt, viewed in the feed direction, and wherein the first spacing is smaller than the second spacing;
(re: claim 37) wherein the first and second stripper belts are pivotable about an identical vertical axis;
(re: claim 38) wherein the first and second stripper belts each are pivotable about a respective vertical axis;
(re: certain elements of claim 39) wherein the support device is pivotable about a vertical axis;
(re: claim 42) wherein a length of the stripper elements of the first stripper belt differs;
(re: claim 43) wherein a length of the stripper elements of the second stripper belt differs.
Seesen, however, teaches that is well-known in separating and harvesting arts to configure the various stripping and separating elements based on the objects being separated in order to optimize the separation process (see e.g., fig. 1-3, 5 showing adjustable stripper elements near 7 and 8; col. 2-4 teaching that it is known to configure the stripping element-- finger-type, inclination angle, separation distance, etc.—to optimize the separation effect; fig. 6-7 and col. 7 teaching pivoting and length adjustment means for stripping elements).
Indeed, the claimed features relating to the relative dimensions, positioning and adjustability of known elements can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the separating arts as the type of material to be separated controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.04.V.D. and VI (teaching that the mere rearrangement or duplication of known elements, or making known elements adjustable, is not a patentable advance); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in legal precedent as described above.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Kalverkamp for the reasons set forth above.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
May 3, 2022